                                                           Case 2:17-cv-01604-APG-GWF Document 32 Filed 06/14/19 Page 1 of 6


                                                           Jeffrey Willis, Esq. (NV Bar No. 4797)
                                                       1   Nathan G. Kanute, Esq. (NV Bar No. 12413)
                                                           SNELL & WILMER L.L.P.
                                                       2   50 West Liberty Street, Suite 510
                                                           Reno, NV 89501-1961
                                                       3   Telephone: (775) 785-5440
                                                           Facsimile: (775) 785-5441
                                                       4   Email: jwillis@swlaw.com
                                                                   nkanute@swlaw.com
                                                       5
                                                           Attorneys for Plaintiff Wells Fargo Bank, N.A.
                                                       6

                                                       7

                                                       8                               UNITED STATES DISTRICT COURT
                                                       9                                       DISTRICT OF NEVADA
                                                      10

                                                      11
                                                           WELLS FARGO BANK, N.A.;                           Case No.: 2:17-cv-01604-APG-GWF
                                                      12
                  50 WEST LIBERTY STREET, SUITE 510
         Wilmer
                      RENO, NEVADA 89501-1961




                                                      13                         Plaintiff,
                                                                                                              STIPULATION TO SUBSTITUTE
                                                           vs.                                                NATIONSTAR MORTGAGE LLC IN
                            LAW OFFICES


                             (775) 785-5440




                                                      14                                                      PLACE OF CURRENT PLAINTIFF
Snell &L.L.P.




                                                           SATICOY BAY LLC SERIES 43                          WELLS FARGO BANK, N.A. AND TO
                                                      15                                                      PERMIT PLAINTIFF TO FILE AN
                                                           PANGLOSS; ABSOLUTE COLLECTION
                                                           SERVICES, LLC; PALM HILLS                          AMENDED COMPLAINT
                                                      16
                                                           HOMEOWNERS ASSOCIATION, INC.;
                                                      17
                                                                                 Defendants.
                                                      18

                                                      19          IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rules of Civil

                                                      20   Procedure 15(a), 17(a), and 25(c), by and between Plaintiff Wells Fargo Bank, N.A. (“Wells

                                                      21   Fargo”) and Defendants Saticoy Bay LLC Series 43 Pangloss (“Saticoy Bay”), Absolute

                                                      22   Collection Services, LLC (“Absolute”), and Palm Hills Homeowners Association, Inc. (the

                                                      23   “HOA”), by and through their respective undersigned counsel of record, that Nationstar Mortgage

                                                      24   LLC, d/b/a Champion Mortgage Company (“Nationstar”) be substituted as a Plaintiff in place of

                                                      25   Wells Fargo and permitting Nationstar to file the amended complaint attached hereto as Exhibit

                                                      26   1.

                                                      27   ///

                                                      28   ///


                                                                                                    -1-
                                                           Case 2:17-cv-01604-APG-GWF Document 32 Filed 06/14/19 Page 2 of 6



                                                       1                                               STIPULATION
                                                       2   I.      STATEMENT OF RELEVANT FACTS
                                                       3           On or about October 22, 2010, Avram Indig and Elizabeth Indig, trustees of The Indig
                                                       4   Family Trust Agreement, dated December 10, 1987 (collectively, “Borrower”) obtained a home
                                                       5   equity conversion loan up to a maximum principal amount of $244,500.00 from Wells Fargo and
                                                       6   executed an Closed-End Fixed Rate Home Equity Conversion Deed of Trust (“Deed of Trust”)
                                                       7   against their property located at 43 Pangloss Street, Henderson, Nevada 89002, APN 179-30-418-
                                                       8   002 (the “Property”). The Deed of Trust was recorded in the Recorder’s Office on October 27,
                                                       9   2010, and named Avram Indig and Elizabeth Indig, trustees of The Indig Family Trust
                                                      10   Agreement, dated December 10, 1987 as borrowers and Wells Fargo as lender and beneficiary of
                                                      11   record. Wells Fargo is the successor by merger to WFHM.
                                                      12           Wells Fargo filed the above-captioned lawsuit on June 8, 2017. Wells Fargo claims to
                  50 WEST LIBERTY STREET, SUITE 510
         Wilmer
                      RENO, NEVADA 89501-1961




                                                      13   have been the servicer of the loan until September 1, 2017 when servicing rights transferred to
                            LAW OFFICES


                             (775) 785-5440




                                                      14   Nationstar. Accordingly, on or about September 5, 2017, an assignment of the Deed of Trust
Snell &L.L.P.




                                                      15   from Wells Fargo to Nationstar was recorded. A true and correct copy of the Assignment of Deed
                                                      16   of Trust is attached hereto as Exhibit 2.
                                                      17           The Parties now wish to substitute Nationstar as a real party in interest in place and stead
                                                      18   of the current Plaintiff, Wells Fargo. Additionally, the Parties stipulate and agree that the caption
                                                      19   of this matter should be amended, and that the complaint may be amended to substitute Nationstar
                                                      20   and to address the legal issues relating to the claims in the original complaint, which the Parties
                                                      21   have previously discussed.
                                                      22   II.     LEGAL BASIS FOR SUBSTITUTION OF PARTIES
                                                      23           Federal Rule of Civil Procedure (“FRCP”) 17(a) requires that every action be prosecuted
                                                      24   and maintained by the real party in interest. If the real party in interest is no longer involved in the
                                                      25   pending action, FRCP 17(a) provides parties with adequate time to file a substitution for the real
                                                      26   party in interest. Under FRCP 25(c), a party may bring a motion to substitute the real party in
                                                      27   interest when there is a transfer of interest during the course of the litigation.
                                                      28


                                                                                                       -2-
                                                           Case 2:17-cv-01604-APG-GWF Document 32 Filed 06/14/19 Page 3 of 6



                                                       1           When Nationstar acquired an interest in the Deed of Trust in September 2017, it became
                                                       2   the real party in interest as Plaintiff in this litigation. This case had been stayed by order of the
                                                       3   Court until recently, so the Parties could not seek to substitute in Nationstar during that stay.
                                                       4   Accordingly, the Parties ask the Court to allow the substitution of Nationstar as Plaintiff, in place
                                                       5   of Wells Fargo, pursuant to FRCP 17(a) and 25(c).
                                                       6   III.    LEGAL BASIS FOR AMENDMENT OF THE COMPLAINT
                                                       7           FRCP 15(a)(2) permits amendment of a complaint upon consent of the parties. The
                                                       8   Parties here agree that the complaint may be amended and that Nationstar should be permitted to
                                                       9   file the First Amended Complaint attached hereto as Exhibit 1. Notwithstanding this stipulation
                                                      10   to permit the amendment, Saticoy Bay, Absolute, and the HOA reserve the right to raise all
                                                      11   defenses and counterclaims to the First Amended Complaint.
                                                      12           IT IS THEREFORE STIPULATED AMONG THE PARTIES HERETO THAT:
                  50 WEST LIBERTY STREET, SUITE 510
         Wilmer
                      RENO, NEVADA 89501-1961




                                                      13           1.      Current Plaintiff Wells Fargo Bank, N.A. shall be removed as Plaintiff in this case,
                            LAW OFFICES


                             (775) 785-5440




                                                      14   and Nationstar Mortgage LLC, d/b/a Champion Mortgage Company shall be substituted in its
Snell &L.L.P.




                                                      15   place as Plaintiff;
                                                      16           2.      Nationstar shall be permitted to file the First Amended Complaint attached hereto
                                                      17   as Exhibit 1; and
                                                      18           3.      The caption of this matter shall be altered to reflect the substitution of Nationstar,
                                                      19   to wit, it shall hereafter read as follows:
                                                      20
                                                           NATIONSTAR MORTGAGE LLC D/B/A                         Case No. 2:17-cv-01604-APG-GWF
                                                      21   CHAMPION MORTGAGE COMPANY,

                                                      22                           Plaintiff,

                                                      23   vs.

                                                      24   SATICOY BAY LLC SERIES 43
                                                           PANGLOSS; ABSOLUTE COLLECTION
                                                      25   SERVICES, LLC; PALM HILLS
                                                           HOMEOWNERS ASSOCIATION, INC.,
                                                      26
                                                                                   Defendants.
                                                      27

                                                      28


                                                                                                         -3-
                                                           Case 2:17-cv-01604-APG-GWF Document 32 Filed 06/14/19 Page 4 of 6



                                                       1   IT IS SO STIPULATED.
                                                       2

                                                       3   SNELL & WILMER L.L.P.                      MICHAEL F. BOHN, ESQ., LTD.
                                                       4    By:_/s/Nathan G. Kanute______________      By:_/s/Michael F. Bohn (with permission)__
                                                               Jeffrey Willis (No. 4797)                  Michael F. Bohn (No. 1641)
                                                       5       Nathan G. Kanute (No. 12413)               Adam R. Trippiedi (No. 12294)
                                                               50 W. Liberty St., Ste 510                 376 E. Warm Springs Rd, Ste 140
                                                       6       Reno, NV 89501-1961                        Las Vegas, NV 89119
                                                               Attorneys for Wells Fargo Bank, N.A.       Attorneys for Saticoy Bay LLC
                                                       7
                                                           GORDON REES SCULLY                         ABSOLUTE COLLECTION SERVICES, LLC
                                                       8   MANSUKHANI, LLP
                                                       9    By:_/s/Wing Yan Wong (with permission)_   By: /s/Shane D. Cox (with permission)
                                                               Robert S. Larsen (No. 7785)               Shane D. Cox (No. 13852)
                                                      10       Wing Yan Wong (No. 13622)                 8440 W. Lake Mead Blvd., Ste. 210
                                                               300 So. Fourth Street, Suite 1550         Las Vegas, NV 89128
                                                      11       Las Vegas, NV 89101                       Attorney for Absolute Collection Services,
                                                               Attorneys for Palm Hills HOA              LLC
                                                      12
                  50 WEST LIBERTY STREET, SUITE 510
         Wilmer
                      RENO, NEVADA 89501-1961




                                                      13
                            LAW OFFICES


                             (775) 785-5440




                                                      14
Snell &L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                -4-
                                                           Case 2:17-cv-01604-APG-GWF Document 32 Filed 06/14/19 Page 5 of 6



                                                       1                                                   ORDER
                                                       2            Based upon the stipulation of the Parties, including the real party in interest,
                                                       3            IT IS ORDERED that Plaintiff Wells Fargo Bank, N.A. shall be removed as Plaintiff in
                                                       4   this case, and Nationstar Mortgage LLC, d/b/a Champion Mortgage Company shall be substituted
                                                       5   in its place as Plaintiff.
                                                       6            IT IS FURTHER ORDERED that Nationstar shall be permitted to file the First
                                                       7   Amended Complaint attached to the stipulation as Exhibit 1 and shall do so within 7 days of the
                                                       8   entry of this Order.
                                                       9            IT IS FURTHER ORDERED that the caption of this matter shall be altered to reflect the
                                                      10   substitution of the real party in interest, to wit, the caption shall hereafter read as follows:
                                                      11
                                                           NATIONSTAR MORTGAGE LLC D/B/A                           Case No. 2:17-cv-01604-APG-GWF
                                                      12   CHAMPION MORTGAGE COMPANY,
                  50 WEST LIBERTY STREET, SUITE 510




                                                                                    Plaintiff,
         Wilmer
                      RENO, NEVADA 89501-1961




                                                      13
                                                           vs.
                            LAW OFFICES


                             (775) 785-5440




                                                      14
Snell &L.L.P.




                                                      15   SATICOY BAY LLC SERIES 43
                                                           PANGLOSS; ABSOLUTE COLLECTION
                                                      16   SERVICES, LLC; PALM HILLS
                                                           HOMEOWNERS ASSOCIATION, INC.,
                                                      17
                                                                                    Defendants.
                                                      18
                                                                    IT IS SO ORDERED.
                                                      19

                                                      20

                                                      21   Dated:       June 17,            , 2019
                                                      22                                                   UNITED
                                                                                                           UNITED STATES
                                                                                                                  STATESDISTRICT JUDGE
                                                                                                                         MAGISTRATE  JUDGE

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                        -5-
